In a former hearing of this case, this court increased the award of the lower court in favor of plaintiff from the sum of $530 to $1,030. On application for rehearing, it was brought to the attention of the court that, although appellee argued and proved the quantum of damages, no answer to the appeal praying for the increase had been filed. A rehearing was granted as to the quantum of damages alone.
The case has been resubmitted, and, due to the fact that no answer to the appeal appears in the record, our former decree in so far as it increases the amount of damages awarded to plaintiff, will have to be recalled; and there is now judgment affirming the judgment of the lower court, with costs, for reasons assigned in the former opinion of this court.